USCA11 Case: 22-10507      Date Filed: 08/17/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10507
                   Non-Argument Calendar
                   ____________________

MARK ANTOINE JONES,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 4:20-cv-01725-MHH
                   ____________________
USCA11 Case: 22-10507        Date Filed: 08/17/2022     Page: 2 of 4




2                      Opinion of the Court                22-10507


Before ROSENBAUM, GRANT, and LAGOA, Circuit Judges.
PER CURIAM
        Mark Antoine Jones appeals the district court’s order affirm-
ing the Social Security Commissioner’s (“Commissioner”) denial of
his claim for supplemental security income. He argues that the ad-
ministrative law judge (“ALJ”) erred by failing to accord proper
weight to the opinions of Jones’s treating physician, Dr. Fredric
Feist, and failing to provide good cause in doing so in denying his
claim for disability benefits.
                                 I.
       We review an ALJ’s application of the law de novo. Buck-
walter v. Acting Comm’r of Soc. Sec., 5 F.4th 1315, 1320 (11th Cir.
2021).
       An appellant is required in his brief to address his “conten-
tions and the reasons for them, with citations to the authorities and
parts of the record on which the appellant relies.” Fed. R. App. P.
28(a)(8)(A). An appellant forfeits an issue when he “raises it in a
perfunctory manner without supporting arguments and author-
ity.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th
Cir. 2014).
                                 II.
       In 2017, the Commissioner issued a new regulation,
20 C.F.R. § 404.1520c, which abrogated the “‘treating-physician
rule.’” Harner v. Soc. Sec. Admin., Comm’r, 38 F.4th 892, 896 (11th
USCA11 Case: 22-10507         Date Filed: 08/17/2022     Page: 3 of 4




22-10507                Opinion of the Court                         3

Cir. 2022). Under the treating-physician rule, an ALJ was required
to give a treating physician’s opinion “substantial or considerable
weight unless ‘good cause’ [was] shown to the contrary.” Phillips
v. Barnhart, 357 F.3d 1232, 1240 (11th Cir. 2004) (quoting Lewis v.
Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997)). Under the new reg-
ulation, an ALJ is to give a treating physician’s opinions no defer-
ence and instead must weigh medical opinions based on their per-
suasiveness. 20 C.F.R. § 404.1520c. Indeed, § 404.1520c states that
an ALJ is not to “defer or give any specific evidentiary weight, in-
cluding controlling weight, to any medical opinion(s) or prior ad-
ministrative medical finding(s).” Id. § 404.1520c(a). Section
404.1520c applies to claims filed on or after March 27, 2017. Id.
§ 404.1520c.
       In Harner, we recently held that § 404.1520c fell within the
scope of the Commissioner’s rulemaking authority and was not ar-
bitrary and capricious. Harner, 38 F.4th at 896. Thus, we deter-
mined that the new regulation abrogated our earlier precedents ap-
plying the treating-physician rule. Id. Because the new regulation
applied to Harner’s claim, we concluded that the ALJ “did not err
by declining to give more weight to the medical opinions of
Harner’s treating physicians.” Id. at 898. We also ruled that
Harner had forfeited any challenge to other aspects of the ALJ’s de-
cision, such as the substantiality of the evidence because her brief
consisted “only of block quotations from and cursory mentions of
various decisions of this and other courts.” Id. at 898–99. We noted
that “Harner failed to refer to the facts of her case or to provide any
USCA11 Case: 22-10507        Date Filed: 08/17/2022    Page: 4 of 4




4                      Opinion of the Court               22-10507

meaningful explanation as to how the decisions she cites apply to
her claim, her arguments are forfeited.” Id. at 899.
       Here, as the new regulation in 20 C.F.R. § 404.1520c applies
to Jones’s claim, his argument that the ALJ erred by failing to give
specific evidentiary weight to Dr. Feist’s medical opinions—i.e., to
apply the treating-physician rule—is foreclosed by our decision in
Harner. We also conclude that Jones has forfeited any other chal-
lenge to the ALJ’s decision, including any challenge that the ALJ’s
decision not to give more weight to Dr. Feist’s opinions was not
supported by substantial evidence. See Sapuppo, 739 F.3d at 681.
      We therefore affirm the district court’s order affirming the
Commissioner’s denial of his claim for supplemental security in-
come.
      AFFIRMED.